 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2   Miles N. Clark, Esq.
     Nevada Bar No. 13848
 3   KNEPPER & CLARK LLC
     10040 W. Cheyenne Ave., Suite 170-109
 4   Las Vegas, NV 89129
     Phone: (702) 825-6060
 5   FAX: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 6
     Email: miles.clark@knepperclark.com
 7
     David H. Krieger, Esq.
 8   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 9   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
10   Phone: (702) 880-5554
     FAX: (702) 385-5518
11   Email: dkrieger@hainesandkrieger.com

12   Sean N. Payne, Esq.
     Nevada Bar No. 13216
13   PAYNE LAW FIRM LLC
     9550 S. Eastern Ave., Suite 253-A213
14   Las Vegas, NV 89123
     Phone: (702) 952-2733
15   FAX: (702) 462-7227
16   Email: seanpayne@spaynelaw.com

17   Attorneys for Plaintiff

18                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
19
                                                  :
20                                                    Case No. 2:17-cv-03097-RFB-PAL
      ROSHONDA MAYFIELD,                          :
21                                                :
                               Plaintiffs,        :
22            v.                                  :
                                                  :
23    CAPITAL ONE BANK, N.A.; JPMORGAN            :   STIPULATION OF DISMISSAL OF
24    CHASE BANK, N.A.; EXPERIAN                  :   DEFENDANT JPMORGAN CHASE
      INFORMATION SOLUTIONS, INC.;                :   BANK, N.A. PURSUANT TO FRCP
25    EQUIFAX INFORMATION SERVICES,               :
                                                      41(A)(1)(A)(II)
      LLC; and TRANS UNION, LLC,                  :
26                                                :
                               Defendants.        :
27                                                :
28
 1          PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
 2 the parties hereby stipulate to the dismissal of Plaintiff Roshonda Mayfield’s claims against
 3
     Defendant JPMorgan Chase Bank, N.A. from the above captioned action, with prejudice. Each party
 4
     will bear their own fees and costs.
 5
            IT IS SO STIPULATED,
 6
            Dated November 7, 2018
 7
       /s/ Sean N. Payne                                /s/ Jacob D. Bundick
 8     Sean N. Payne, Esq.                              Jacob D. Bundick
       Nevada Bar No. 13216                             Nevada Bar No. 9772
 9     PAYNE LAW FIRM LLC                               GREENBERG TRAURIG, LLP
                                                        3773 Howard Hughes Parkway, Suite 400N
10     Matthew I. Knepper, Esq.                         Las Vegas, NV 89169
11     Nevada Bar No. 12796
       Miles N. Clark, Esq.                             Attorneys for Defendant JPMorgan
12     Nevada Bar No. 13848                             Chase Bank, N.A.
       KNEPPER & CLARK LLC
13
       David H. Krieger, Esq.
14     HAINES & KRIEGER, LLC
       Attorneys for Plaintiff
15
16
17
18                                                ORDER
     IT IS SO ORDERED.
19
          November 8, 2018. _________________________________________
20 DATED: _________
                                   UNITED STATES DISTRICT COURT JUDGE
21
22
23
24
25
26
27
28
